Citation Nr: 1822343	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  16-54 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the Navy from November 1957 to November 1961.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2016 by a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that on the Veteran's October 2016 substantive appeal (via VA Form 9), he requested a videoconference hearing before a Veteran's Law Judge.  Furthermore, in the November 2016 statement of the Veteran's representative (via Form 646), the Veteran's representative further noted the Veteran's request for a Board hearing.  While the Veteran has not been given the opportunity to testify at a Board hearing, he will not be prejudiced by the Board continuing with adjudication of his claims, as such are being granted in full. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his in-service acoustic trauma. 

2.  The evidence is at least in relative equipoise as to whether the Veteran's current bilateral tinnitus is related to his in-service acoustic trauma. 






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.          §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303 (b). 

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities (including sensorineural hearing loss and tinnitus) are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of a hearing problem or tinnitus.  The Veteran's November 1957 enlistment examination noted the Veteran's hearing was "apparently normal," and a November 1961 examination noted that a whisper test was used to determine that the Veteran's hearing was 15/15.  Furthermore, the Veteran's post-service treatment records are also silent for any complaints, treatment or diagnosis of hearing problems or tinnitus. 

In May 2016 the Veteran underwent a VA hearing loss and tinnitus examination and the examiner provided a disability benefits questionnaire (DBQ).  Audiometric testing revealed the following pure tone thresholds:


1000
2000
3000
4000
Avg
Right
10
30
45
60
36
Left
5
30
45
60
35

Speech discrimination scores were 100 percent in each ear.  The examiner determined that the Veteran had high frequency sensorineural hearing loss in both ears.  Furthermore, the examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of an event in military service.  The examiner provided the rationale that the Veteran reported that he was unaware of hearing loss, and the examiner found no audiograms in the Veteran's service treatment records.  Furthermore, the examiner noted that the Veteran worked in the boiler rooms while in the Navy and in a wrecking yard after service without any hearing protection.  The examiner found that the Veteran did not seek treatment for hearing loss post-service and therefore the examiner opined that the Veteran's hearing loss was not likely the result of his service 55 years prior.  The examiner also noted that the Veteran reported recurrent tinnitus.  The examiner opined that the Veteran's description was not a "true" tinnitus, but rather a head noise.  The examiner found that the Veteran's claimed tinnitus was as likely as not a symptom of his hearing loss as such is known to be a symptom associated with hearing loss.  However, the examiner also noted that the Veteran's reported ringing in his ears is "not clearly tinnitus."  Furthermore, the examiner stated that the Veteran reported that his tinnitus had its onset 53 years after his discharge from service and therefore his tinnitus was not likely related to his military service. 

In July 2016, the Veteran underwent a private audiometric examination.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  Audiometric testing revealed pure tone thresholds of:


1000
2000
3000
4000
Avg
Right
20
30
55
60
41
Left
15
30
45
60
38

Speech discrimination scores were 100 percent in each ear.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were as likely as not related to his noise exposure in service.  


A.  Bilateral hearing loss

The Veteran is seeking service connection for his current bilateral hearing loss, which he contends is due to his acoustic trauma during service.  Specifically, he contends that he was exposed to loud noise while working in boiler rooms while in the Navy.  He contends that his hearing loss began in service and has continued since such time and that he was not exposed to any acoustic trauma post-service.

First the Board notes that the Veteran has currently diagnosed bilateral hearing loss (see 38 C.F.R. § 3.385 and May 2016 VA and July 2016 private audiological examinations) which is considered a disability for VA purposes.  In addition, the Board notes that the Veteran served in the Navy and his occupational specialty according to his VA Form DD 214 was listed as the equivalent to a marine fireman.  Therefore, the Veteran's described acoustic trauma is conceded.  Therefore, the remaining question is whether the Veteran's current hearing loss was caused by or related to his in-service acoustic trauma and noise exposure.  

The Board notes that the May 2016 VA examiner found that the Veteran's current hearing loss was not related to his in-service noise exposure, but implied that such was more likely caused by or related to his post-service noise exposure, specifically his time working in a wrecking yard.  The Veteran noted in his October 2016 VA Form 9 that he informed the examiner that he worked in the office and not in the yard and therefore noise exposure was not a concern.  In this regard, the Board finds that the examiner ignored the details of Veteran's allegations of in-service and post-service noise exposure thus, the opinion was based, at least in part, on an inaccurate factual premise and is therefore without probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value."). 

The Board further notes that the Veteran provided a private opinion in July 2016 whereby the examiner found that the Veteran's bilateral hearing loss was related to the Veteran's in-service noise exposure.  While the Board finds that the private examiner did not provide a through rationale for the opinion reached, such is the most probative evidence of record regarding the relationship between the Veteran's service and his diagnosed bilateral hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise that his currently diagnosed bilateral hearing loss is related to his military service.  Consequently, service connection for such disorder is warranted.

B.  Tinnitus 

The Veteran is seeking service connection for his current bilateral tinnitus, which he contends is due to his acoustic trauma during service.  Specifically, he contends that he was exposed to loud noise while working in boiler rooms while in the Navy.  He contends that his tinnitus began in service and has continued since such time and that he was not exposed to any acoustic trauma post-service.

At the outset, the Board notes that tinnitus is a simple disease that is observable by lay persons.  Moreover, it is a condition that is diagnosed based solely on subjective reports.  Therefore, the Veteran is perfectly competent to both diagnose it and speak to its onset, course, and progression.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Crucially, the Board has found no reason to question the veracity of his statements endorsing tinnitus either now or in service.  Consequently, such statements are competent, credible, and probative evidence indicating that the Veteran has a diagnosis of tinnitus that also manifested during service.  As such, the presumption under 38 U.S.C. § 1112 for chronic diseases applies, as tinnitus is considered an organic disease of the nervous system, and presumptive service connection for tinnitus is warranted.  

In so finding, the Board is cognizant of the negative medical opinion in the record.  However, it is critical to note that the May 2016 VA opinion did not adequately consider the Veteran's own competent statements regarding the onset and course of his tinnitus in service.  Moreover, the examiner seemed to base his opinion largely on the fact that the Veteran had normal hearing at separation, suggesting such is ipso facto evidence that his tinnitus is related to post-service factors.  Furthermore, the examiner made no attempt to reconcile such finding with the competent and credible testimony indicating dramatically higher noise exposure in service than post-service.  Furthermore, the opinion is inconsistent, finding that the Veteran did not have true tinnitus but also finding that the Veteran's tinnitus was related to his hearing loss.  Therefore, such opinion is inadequate and not probative evidence in this matter.  

Furthermore, again the Board finds that the July 2016 private opinion, despite the precarious lack of a thorough rationale is the most probative medical opinion of record.  

Consequently, the Board finds the evidence in the record is at least in relative equipoise and, resolving all remaining reasonable doubt in the Veteran's favor, service connection for tinnitus must be granted.


ORDER

Service connection for bilateral hearing loss disability is granted. 

Service connection for bilateral tinnitus is granted. 





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


